Citation Nr: 0720352	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  06-13 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from October 
9, 2003 to October 15, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Son-in-law


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1951 to December 1951.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 determination by the Department 
of Veterans Affairs (VA) Medical Center (MC) in Oklahoma 
City, Oklahoma.  The veteran had a video hearing before the 
Board in May 2007 sitting at the Regional Office (RO) in 
Muskogee, Oklahoma and the transcript is of record.

The Board received additional evidence from the veteran's 
representative in June 2007 after the file was sent to the 
Board.  A supplemental statement of the case (SSOC) was not 
issued, but this is not necessary since the evidence 
submitted included a waiver of local jurisdictional review. 

The appeal is REMANDED to the VAMC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is 60 percent service-connected for hypertensive 
vascular disease.  It is undisputed that on October 9, 2003, 
the veteran's son-in-law found the veteran unconscious at his 
home and unable to come to the door around 8:30 a.m.  EMSA 
was called while the veteran's son-in-law obtained a spare 
key from the neighboring church.  It is also undisputed that 
EMSA ultimately transported the veteran by ambulance to Mercy 
Health Center arriving around 9:06 a.m. where he was 
diagnosed and treated for an intracranial hemorrhage and 
stroke.  At the time of hospitalization, the veteran was 
conscious, but unresponsive.  

The VAMC denied the veteran's claim finding that although the 
private medical treatment was for a service-connected 
disability, emergent in nature, VA facilities were feasibly 
available.  The closest VA medical facility was 14 miles away 
from the veteran's home.  Accordingly, the VAMC concluded 
that even in an emergency, a VA medical facility was feasibly 
available.  

The veteran alleges that his son-in-law instructed EMSA to 
transport him to the local VAMC in Oklahoma City, Oklahoma.  
The veteran's son-in-law testified during the May 2007 Board 
hearing that EMSA did call the VAMC who turned them away, 
indicating they were on ICU divert status.  The veteran's 
son-in-law then requested to be transported to Edmond Medical 
Center.  That facility, however, allegedly also indicated 
they were on divert status.  Ultimately, the veteran was 
transported to Mercy Medical Center. 

According to the VAMC divert status log, the VAMC in Oklahoma 
City, Oklahoma was "off Divert" status as of 7:20 a.m., 
October 9, 2003.  The VA facility had been on Divert status 
prior to that time since 1:35 p.m., October 7, 2003.  The 
VAMC does not have record of any telephone communications 
with the veteran or EMSA on October 9, 2003, nor is it clear 
such records were kept at that time. 

The veteran's son-in-law testified that EMSA called VA on or 
around 9:00 a.m., shortly after the VAMC went "off Divert."  
The veteran alleges that he believes EMSA was turned away 
from VA, despite the "off Divert" status, in error given 
the short period of time between the change in status and the 
phone call.  

In support of the veteran's claim, EMSA telephone records 
were produced indicating one telephone call made on October 
9, 2003 at 9:04 a.m.  That is the only telephone call made 
during the relevant time period.  EMSA itself purports that 
the phone call listed in the record was made to contact the 
VA, but the content of that phone call is not documented.  
The number, moreover, is not a current working number and the 
Board could not verify the phone number in the current phone 
directory of the VAMC in Oklahoma City, Oklahoma.  It is 
possible the phone number was current as of October 9, 2003, 
and, therefore, the VAMC should make efforts to verify the 
telephone number's authenticity.


Accordingly, the case is REMANDED for the following action:

1.  The VAMC/AMC should make efforts to 
verify whether the identified phone call 
made on October 9, 2003 at 9:04 a.m. was 
to a working VAMC phone number, to include 
but not limited to requesting 2003 
telephone directories for the VAMC in 
Oklahoma City, Oklahoma.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.

2.  Then readjudicate the claim for 
entitlement to reimbursement for 
unauthorized private medical expenses from 
October 9, 2003 to October 15, 2003 under 
38 U.S.C.A. § 1728 (West 2002 & Supp. 
2007).  If the decision remains adverse to 
the veteran in any way, provide him and 
his representative with a supplemental 
statement of the case that discusses all 
relevant laws and regulations, the 
evidence considered, and the bases for the 
decision.  Then, return the case to the 
Board for its review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).


